Citation Nr: 1200948	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-31 134A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California



THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches from January 4, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to April 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision, by the Los Angeles, California, Regional Office (RO), which granted service connection for migraine headaches and assigned a 0 percent rating, effective September 19, 2003.  Subsequently, in July 2007, the RO increased the evaluation for migraine headaches from 0 percent to 30 percent, effective from January 4, 2007.  In January 2008, jurisdiction over the Veteran's claims folder was transferred to the VA Regional Office in San Diego, California.  

In a May 2008 VA Form 9, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at the RO.  By letter dated in August 2009, the Veteran was informed that a hearing was scheduled for him at the RO in September 2009.  However, the Veteran failed to appear for the September 2009 hearing.  Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

In a May 31, 2011 decision, the Board granted entitlement to a 30 percent schedular evaluation for migraine headaches for the period from September 19, 2003 to January 4, 2007, and remanded the issue of a rating in excess of 30 percent from January 4, 2007.  In a June 2011 rating decision, the Appeals Management Center (AMC) implemented the 30 percent evaluation for migraine headaches from September 19, 2003 to January 4, 2007.  A supplemental statement of the case (SSOC) was issued in August 2011.  


FINDING OF FACT

Since January 4, 2007, the Veteran's migraine headaches have not caused very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for migraine headaches are not met since January 4, 2007.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.655, 4.3, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in December 2003 from the RO to the Veteran, which was issued prior to the RO decision in June 2004.  Additional letters were issued in March 2006, August 2006, June 2008 and June 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity at that time to submit additional evidence.  

With regard to the duty to assist, the record contains the Veteran's service treatment records, private medical records, VA medical reports, and VA examination reports.  He has not identified any pertinent evidence that has not been obtained that is necessary to the adjudication of his claim.  The Veteran was scheduled for a VA examination during the course of his appeal, but he failed to report.  An August 2011 SSOC advised the Veteran of the effect on a claim of failure to report for VA examinations.  There is no evidence that the Veteran has contacted VA to request that the examination be rescheduled or to explain his failure to report.  38 C.F.R. § 3.655 (2011).

It must be emphasized that "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522(1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193(1991); See also, Olson v. Principi, 3 Vet. App. 480, 483(1992).  Here, the Board finds that essentially, all available evidence that could substantiate the claim has been obtained, and that all relevant facts have been properly and sufficiently developed to the extent required by the VCAA.  Accordingly, VA's duty to assist in this case has been met.  Taking these factors into consideration, there is no prejudice to the Veteran in proceeding to consider his claim.  Bernard v. Brown, 4 Vet. App. 384, 394(1993).  


II.  Analysis

The Veteran is seeking an evaluation in excess of 30 percent for his migraine headaches for the period beginning January 4, 2007.  The Veteran indicates that he suffers from severe incapacitating headaches at least 2 times per month, which last anywhere from 2 to 3 days.  The Veteran described eye sensitivity to light, sensitivity to loud noises, nausea and vomiting, as well as lightheadedness associated with the headaches.  He reported taking an assortment of medications to control the headaches, including Zomig and Propranolol.  

Disability evaluations are determined by the application of a schedule of ratings, which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589(1991).  Additionally, in cases where the original rating assigned has been appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119(1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

The Board notes that service connection has been granted for headaches, and this disability has most recently been evaluated by the RO as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (migraine headaches).  Accordingly, the Veteran will only be entitled to a disability rating in excess of 30 percent if his headaches cause very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  Diagnostic Code 8100.  (The rating criteria do not define "prostrating;" nor has the Court. Cf. Fenderson v. West, 12 Vet. App. 119(1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness.")  

Regulations provide that veterans have an obligation to report for VA examinations and reexaminations which are scheduled in connection with their claims.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2010).  As noted above, the Veteran failed to report for a VA neurological examination scheduled to evaluate his migraine headaches.  As the claim for a higher rating for migraine headaches stems from an initial claim for compensation, the Board has reviewed the claim based on the evidence of record.  

VA progress notes dated from February 2007 to September 2007 show that the Veteran complained of chronic migraines.  During a clinical visit in July 2007, the Veteran reported recurrence of migraine headaches.  The Veteran indicated that he had headaches approximately 6 times a month, lasting a day.  He stated that the headaches developed rapidly, with pounding, photophobia and phonophobia.  The assessment was migraine, probably related to the underlying cervical spine disease.  The Veteran saw a new primary care provider in September 2007; at that time, he reported ongoing migraine headaches with poor sleep and neck pain.  

The Veteran was afforded a VA examination for evaluation of his migraine headaches in October 2007.  At that time, he reported worsening migraine headaches since an April 2007 VA examination.  The examiner noted that, when the Veteran was seen in July 2007, he was noted to have persistent neck pain, increasing balance problem and a change in the character of migraine headaches.  The examiner further noted that the reason for the exacerbation of headaches was unclear.  The examiner stated that there are several factors that could be contributing, including cervical osteoarthritis and stress.  The examiner stated that there was no evidence for any other neurological causes for the headaches.  

VA progress notes dated from April 2008 to January 2009 do not reflect any treatment for migraine headaches.  

In May 2011, it was determined that the examinations of record were simply inadequate to evaluate the current severity of the Veteran's migraine headaches.  Consequently, the agency of original jurisdiction (AOJ) scheduled the Veteran for a VA examination in June 2011, in order to determine the current severity of his service-connected migraine headaches; however, he failed to report for his examination.  

The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's migraine headaches from January 4, 2007.  The relevant evidence includes the Veteran's complaints as he underwent examination for purposes of disability compensation.  Regarding frequency, during a clinical visit in October 2007, the Veteran indicated that he had headaches 6 times per month, but only lasting one day; he described the headaches as pounding with photophobia and phonophobia.  Such information does not definitively address the question of whether the headaches are truly prostrating, and there is no credible evidence to show that most of his episodes of headaches involve prostration.  At no time does the Veteran contend that his migraine headaches occur with such severity as to meet the specific criteria for a schedular evaluation of 50 percent.  Of greatest significance in this regard is the absence of any objective medical evidence that demonstrates that the headaches have been prostrating in nature.  Moreover, a review of the record on appeal, including the Veteran's October 2007 VA examination, as well as the voluminous treatment records, fails to disclose a single incident when the Veteran was seen because of prostrating headaches.  Even when undergoing a pain assessment in February 2011, only low back pain was mentioned.  It is also pertinent to note that the Veteran failed to report for a VA examination scheduled during this appeal.  Consequently, the Board finds that a rating in excess of 30 percent for migraine headaches from January 4, 2007 is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

No factors have been presented that depict an unusual disability picture characterized by frequent hospitalizations or marked interference with employment.  There is no indication that the symptoms the Veteran experiences are not contemplated by the rating criteria.  In the absence of such factors, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337(1996); Shipwash v. Brown, 8 Vet. App. 218(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for migraine headaches, from January 4, 2007, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).  


ORDER

A rating in excess of 30 percent for migraine headaches from January 4, 2007, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


